1                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


2                                                                  Mar 19, 2020
3                        UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK    C



                        EASTERN DISTRICT OF WASHINGTON
4
     KEVIN HODGE, individually and on            No. 2:19-cv-00133-SMJ
5    behalf of all others similarly situated
     and JOSE VAZQUEZ, individually              ORDER INCORPORATING
6    and on behalf of all others similarly       STIPULATED PROTECTIVE
     situated,                                   ORDER AND GRANTING
7                                                PLAINTIFF’S MOTION TO SEAL
                               Plaintiffs,
8
                  v.
9
     GAYLOR ELECTRIC INC., an Indiana
10   corporation,

11                             Defendant.

12

13         Before the Court, without oral argument, are the parties’ Stipulated Protective

14   Order and Clawback Order, ECF No. 19, and Plaintiffs’ Motion to File

15   “Confidential” Document Under Seal or In Open Court, ECF No. 14. Having

16   reviewed the filings and the record, the Court is fully informed.

17         The parties jointly move the Court to enter a Protective Order, the terms of

18   which are provided in the parties’ motion, to govern discovery of confidential

19   materials in this matter. ECF No. 19 at 1–12. Having reviewed the terms of the

20   proposed agreement, the Court is satisfied that it is reasonable. Thus, pursuant to


     ORDER INCORPORATING STIPULATED PROTECTIVE ORDER AND
     GRANTING PLAINTIFF’S MOTION TO SEAL – 1
1    Federal Rule of Civil Procedure 26(c) and the stipulation of the parties, the parties’

2    Proposed Stipulated Protective Order, ECF No. 19, is ACKNOWLEDGED,

3    APPROVED, and INCORPORATED in this Order by reference.

4          Plaintiffs, consistent with the provisions of the Protective Order now

5    incorporated in this matter, move to file a document, which appears at ECF No. 16,

6    under seal in support of their motion to file an amended complaint. ECF No. 14.

7    The Court finds Plaintiff’s motion to file an amended Complaint is non-dispositive

8    and that Defendant has made a particularized showing of good cause to maintain

9    the secrecy of the record. See In re Midland Nat. Life Ins. Co. Annuity Sales

10   Practices Litig., 686 F.3d 1115, 1119 (9th Cir. 2012). Specifically, the Court finds

11   disclosure of the record, which contains non-public information concerning

12   Defendant’s business relationship with a third party, could result in competitive

13   harm to Defendant’s business. The Court thus grants the motion and directs the

14   record be filed under seal.

15         Accordingly, IT IS HEREBY ORDERED:

16         1.     The parties’ Stipulated Protective Order and Clawback Order, ECF

17                No. 19, is GRANTED.

18         2.     Plaintiff’s Motion to File “Confidential” Document Under Seal or In

19                Open Court, ECF No. 14, is GRANTED.

20   //


     ORDER INCORPORATING STIPULATED PROTECTIVE ORDER AND
     GRANTING PLAINTIFF’S MOTION TO SEAL – 2
1                 A.    The Clerk’s Office is directed to SEAL the relevant document,

2                       which appears at ECF No. 16.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 19th day of March 2020.

6                       _________________________
                        SALVADOR MENDOZA, JR.
7                       United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

     ORDER INCORPORATING STIPULATED PROTECTIVE ORDER AND
     GRANTING PLAINTIFF’S MOTION TO SEAL – 3
